Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 3-7, 9-15, 22, 24, 26, 29 and 31-33 are pending. Claims 1-2, 21, 23, 25, 27-28, 30 have been canceled. Claims 3-7, 10-15 and 31-33 have been amended. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 58. As a result, claims 3-6 and 9-15 have been examined and claims 7, 22, 24, 26, 29 and 31-33 are withdrawn from consideration a being drawn to a non-elected species.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 3-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ostergaard et al. (WO 2016/198682) in view of Ahn et al. (Peptides for Youth: The Proceedings of the 20th American Peptide Symposium, 515, DOI: 10.1007/978-0-387-73657-0_224) and Briere et al. (US 2020/0140514).
Ostergaard et al. teach a method of decreasing food intake comprising administering the following PYY compound: 
N{alpha-4}-(3-Methylbutanoyl)-N{Epsilon-7}-[2-[2-[2-[[2-[2-[2-[[(4S)-4-carboxy-4-(17-carboxyheptadecanoylamino)butanoyl]amino]ethoxy]ethoxy]acetyl]amino]-
ethoxy]ethoxy]acetyl]-[Arg4,Lys7,Glnl8,Val22,Tyr28,Trp30,Leu31]hPYY(4-36) (Compound 38) (claims 10, 14; page 56, lines 9-16).
	Compound 38 of Ostergaard et al. has the following amino acid sequence: RPEKPGEDASPEELQRYYVSLRHYYNWLTRQRY
Ostergaard et al. do not teach substituting arginine at position 4 with alanine, and also do not teach substituting glycine at position 9 with glutamate. 
Ahn et al. teach that mouse food intake with the analog [Ala4]PYY(3-36) was the lowest compared to PYY(3-36) and all other analogs tested.
Ahn et al. further teach that alanine or glycine substitutions of PYY(3-36) are allowed from positions 6 to 18 (see “Results and Discussion” on page 515).
Briere et al. teach a PYY analog comprising an amino acid sequence of:
PKPEKP[EG][EK]DASPEE[WL][NQ]RYY[IA][EDS]LRHYLN[WE]LTRQRY (claim 1).
The analog of Briere et al. is very similar to compound 38 of Ostergaard et al.
As shown in the sequence above, Briere et al. teach that amino acid at position 9 can be a glycine or a glutamate.
It would have been obvious to one of ordinary skill in the art to substitute the arginine at position 4 in the PYY compound of Ostergaard et al. with an alanine because Ahn et al. teach that mouse food intake with the analog [Ala4]PYY(3-36) was decreased.
The skilled artisan would have been further motivated to substitute glycine at position 9 with glutamate (thus arriving at the amino acid sequence APEKPEEDASPEELQRYYVSLRHYYNWLTRQRY, which corresponds to instantly claimed SEQ ID NO: 58) because Ahn et al. teach that alanine or glycine substitutions of PYY(3-36) are allowed from positions 6 to 18, and Briere et al. teach analogs very similar to the analogs of Ostergaard et al. wherein amino acid at position 9 can be a glycine or a glutamate.
Furthermore, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”, as in the instant case.
The skilled artisan would have reasonably expected the analog obvious over the references to decrease food intake.
	With respect to claims 3-4, the analog obvious over the references corresponds to instantly claimed SEQ ID NO: 254, wherein X5 is P; X6 is E; X8 is P; X9 is E; X10 is E; X11 is D; X12 is A; X13 is S; X14 is P; X15 is E; X16 is E; X17 is L; X18 is Q; X19 is R; X21 is Y; X22 is V; X23 is S; X24 is L; X26 is H; X27 is Y; X28 is Y; X29 is N; X30 is W; X31 is L; and X32 is T.
With respect to claim 5 and 9-10, as discussed above, the analog obvious over the references corresponds to instantly claimed SEQ ID NO: 58.
With respect to claim 6, the analog obvious over the references comprises Glu at positions 6 and 10, and Asp at position 11.
With respect to claim 9, the analog obvious over the references corresponds to the instantly claimed analog wherein X is 17-carboxy
	With respect to claims 11-12, Ostergaard et al. teach that the compounds of the invention may be in the form of a pharmaceutically acceptable salt (claims 1-3 and 101-103; page 10, lines 12-14). Therefore, the compounds of Ostergaard et al. encompass both non-salt and salt forms.
With respect to claims 13-14, the analog obvious over the references corresponds to instantly claimed SEQ ID NO: 58 (i.e. the elected species), which, as stated by Applicants reads on claims 13-14. Thus, the analog obvious over the references inherently possess the same properties instantly claimed.
	With respect to claim 15, Ostergaard et al. teach pharmaceutical compositions comprising the analog (page 14, lines 29-35).
	
Response to Arguments
Applicant’s arguments filed on 8/15/2022 have been fully considered but are not persuasive.
Applicant argues that “[A]hn et al is completely silent on replacing a residue at position 9 with glutamate. Therefore, nothing in Ahn et al. teaches or suggest such modification. Ahn shows mouse food intake data for 34 PPY(3-36) analogs where each of 34 amino acid residues was replaced with Ala. (See Table 1 of Ahn et al.). The Examiner asserts it would be obvious "to substitute the arginine at position 4 in the PYY compound of Ostergaard et al. with an alanine because Ahn et al. teach that mouse food intake with the analog [Ala4]PYY(3-36) was decreased." However, Ahn is silent with respect to the effect of the proposed Arg to Ala replacement in compound 38. Ostergaard describes Arg (or Gly) at position 4 of hPYY(1-36), see item 47 and 48 on page 30. Compound 38 shows selectivity for the Y2 receptor (vs. e.g. Y1 and Y4 receptors (Table 2 in Ostergaard, p. 103/104) and at least equivalent potency on the Y2 receptor as hPYY(3-36) (Table 1 in Ostergaard, p. 100/101). A person of ordinary skill in the art would therefore not consider to replace Arg with Ala at position 4, as the effect of such a replacement (e.g. on the selectivity or on potency on the Y2 receptor) is not taught by Ahn. Ahn et al. states that "Ala substitutions at the C-terminus (residues 24-36) were not well tolerated" and that "Ala substitutions were well tolerated in the middle region of PYY (residues 9-22)". Therefore, Ahn does not suggest replacing Lys at position 4 (with Ala)”. 
Applicant also argues that “[A]mong the remaining residues (residues 3-23), Ahn et al. refers to a study in Beck-Sickinger et al., Eur. J. Biochem. 225, 947-958 (1994) ("Beck-Sickinger et al."). According to Ahn et al., both studies (Ahn et al. and Beck-Sickinger et al.) "identified a peptide region where alanine or glycine substitutions are allowed from positions 6 to 18." (See Ahn et al., page 515, Results and Discussion.) (Emphasis added.) Beck-Sickinger et al. describes the synthesis of more than fifty 36- residue analogs of the neuropeptide Y (NPY) and the effect of alanine replacement on loss of binding. The replacement of the lysine at position 4 with alanine does not suggest Lys to Ala substitution in position 4 of NPY(1-36) as this substitution results in decreased Y2 affinity (Table 1: ICso: 0.12±0.03 nM) as compared to native NPY (Table 2: IC50:0.08±0.02 nM; Fig. 1 of Beck-Sickinger et al.). In summary, even if Ahn et al. describe [Ala4]PYY(3-36) where the lysine residue at position 4 is replaced with alanine, nothing in Ahn et al. suggests that such substitution should be selected over other possible changes described in Ahn et al. On the contrary, Ahn et al. states "alanine or glycine substitutions are allowed from positions 6 to 8," which teach away making Ala substitutions outside of this region. Therefore, Ahn et al. does not provide sufficient motivation, let alone a reasonable expectation of success, to substitute the arginine at position 4 (or the glycine at position 9) in Compound 38 of Ostergaard”. 
Applicant further argues that “[e]ven if Briere et al. teach such substitution at position 9, nothing in Briere et al. teaches or suggests modifying position 4 to replace lysine with alanine”.
Applicant additionally argues that “[t]he PYY analogues of the present invention have increased solubility around pH 6 (and pH 7). As shown in Table 2 (see page 130 of the subject application), exemplary Compound 64 of the invention has increased solubility as compared to Compound 38 of Ostergaard (referred to as Ref. 1 in Table 21). As noted by Applicant, "The structure of Ref. 1 is - except for alanine at position 4 - identical to Compound 64. This R4A mutation leads to a compound that shows much higher solubility at pH 6.2 (0.5 mg/ml for Ref. 1 vs. 8.7 mg/ml for compound 64." (See the specification on page 130, lines 13-16). The effect of the arginine to alanine substitution is not suggested by the cited references, and the skilled person could not have anticipated such an increase in solubility. And because the prior art does not describe the advantageous (increased) solubility of the R4A mutation, the compounds of the invention are not obvious over the cited references for at least this reason too. ("Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness." See MPEP § 716.02(a)(II).)”. 
Applicant’s arguments are not persuasive.

Ostergaard et al. clearly teach a method of decreasing food intake comprising administering compound 38 (RPEKPGEDASPEELQRYYVSLRHYYNWLTRQRY).
Although Ostergaard et al. do not teach substituting arginine at position 4 with alanine, and glycine at position 9 with glutamate, Ahn et al. teach that mouse food intake with the analog [Ala4]PYY(3-36) was the lowest compared to PYY(3-36) and all other analogs tested.
In other words, Ahn et al. clearly teach that substitution for Ala at position 4 decrease food intake.
Ahn et al. also teach that alanine or glycine substitutions of PYY(3-36) are allowed from positions 6 to 18, and Briere et al. teach a PYY analog (PKPEKP[EG][EK]DASPEE[WL][NQ]RYY[IA][EDS]LRHYLN[WE]LTRQRY) very similar to compound 38 of Ostergaard et al., wherein amino acid at position 9 can be a glycine or a glutamate
Therefore, given the teachings discussed above, one of ordinary skill in the art concerned with lowering food intake would have found it obvious to combine the references and arrive at the instantly claimed PYY analog.
Moreover, as discussed in the rejection above, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”, as in the instant case.
With respect to Applicant’s arguments regarding the increased solubility of the claimed PYY analogues, it is noted that said increased solubility would have been reasonably expected by a skilled artisan, because Briere et al. teach that the PYY analogs (which are very similar to compound 38 of Ostergaard et al.) have increased solubility (paras [0057], [0061]).
For these reasons, the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 3-6 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/394522. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same compounds.
‘522 teaches PYY analogues of formulas Ib-IVb (claims 1-6), which comprise many of the instantly claimed compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the response filed on 8/15/2022, Applicant cites the MPEP 804(B(1)(b).
However, the provisional nonstatutory double patenting rejection is NOT the only rejection remaining.
For this reason, the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658